UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Notification of Late Filing Commission File Number 1-14523 (Check one) x Form10-K o Form 10-D o Form20-F o Form N-SAR o Form11-K o FormN-CSR o Form10-Q For Period Ended: June 30, 2009 o Transition Report on Form10-KSB o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the transition period ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full Name of Registrant: Trio-Tech International Former Name if applicable: Address of Principal Executive Office (Street and number): 16139 Wyandotte Street City, State and Zip Code: Van Nuys, California 91406 PART II RULE 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) x (a)The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q orsubject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendarday following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, and 10-KSB, 20-F, 11-K, 10-Q, N–SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Management of the registrant is still in the process of reviewing financial results and the reporting of same and the effect of certain subsequent events to ensure appropriate reporting thereof in the Form 10-K. As such, the annual report could not be completed within the required time period without unreasonable effort or expense.
